Citation Nr: 0725287	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
hearing loss and assigned a noncompensable initial rating, 
and granted service connection for tinnitus and assigned a 10 
percent initial rating.  A Rating Decision of September 2004 
assigned a higher initial rating of 20 percent for hearing 
loss.

The veteran's July 2007 motion to advance his case on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The medical evidence shows the veteran's puretone 
threshold averages were 59 for the right ear and 66 for the 
left ear and his speech scores were 88 percent for the right 
ear and 60 percent for the left ear.

2.  The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular evaluation assignable by law 
for disability due to tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for bilateral hearing loss are not met.  See 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002 & Supp. 2006); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to initial ratings in 
excess of 20 percent for hearing loss, and 10 percent for 
tinnitus.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and to request that the veteran 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the veteran to provide any evidence 
in his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In July 2003, the RO sent the veteran notice describing what 
evidence VA was responsible for obtaining and what evidence 
the veteran is responsible for submitting, including any 
treatment records pertinent to his claim and any records not 
in the possession of the Federal government.  The letter, in 
essence, advised him to submit any evidence he might have in 
his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  It also advised the veteran of the 
elements of a service connection claim.  In August 2005, the 
veteran received additional notice on his claim for a higher 
initial rating for hearing loss.  This notice advised the 
veteran of types of evidence which would support his claim 
and of what the evidence must show for a higher initial 
rating.  The veteran clearly understood he could submit 
evidence on his own behalf, as he submitted statements 
regarding his disabilities.  The veteran was provided with 
the complete provisions of the VCAA and the complete text to 
38 C.F.R. § 3.159, as revised to incorporate all provisions 
of the VCAA, in the April 2004 statement of the case.  The 
Board finds that the July 2003 and August 2005 notices 
advised the veteran of each element of notice described in 
Pelegrini.  

The notices provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because they 
were provided prior to the final adjudication of the hearing 
loss claim in the February 2006 supplemental statement of the 
case, which contained the complete text of the VCAA and 
explained why he is not entitled to a higher initial 
evaluation for hearing loss, and final adjudication of the 
tinnitus claim in the November 2005 rating decision, which 
explained why he is not entitled to a higher initial 
evaluation for tinnitus.  The notices met both the law and 
the spirit of VCAA.  To the extent that the notices did not 
meet the requirements as to notice of the provisions of the 
VCAA, the veteran demonstrated actual knowledge of the 
information.  The Board also notes that the claims for higher 
initial evaluations are downstream from the claims for 
service connection, meaning further VCAA notice is not 
required.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

In August 2006, the veteran was provided with notice 
regarding the effective date and disability evaluations 
available when service connection is established for any 
claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this notice was 
provided after final adjudication of the claim, the Board 
finds the veteran was not prejudiced thereby since such 
notice is not necessary in a claim for a higher rating.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's VA clinical records are 
obtained and associated with the claims file.  The veteran 
was afforded a VA examination.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims for service connection and higher initial ratings  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Initial Disability Rating for Service-Connected Bilateral 
Hearing Loss

The veteran is claiming entitlement to an initial evaluation 
in excess of 20 percent for service-connected bilateral 
hearing loss.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.

A VA examination in June 2004 found that the veteran's 
puretone threshold averages were 61 decibels (dB) for the 
right ear and 68 dB for the left ear and his speech scores 
were 80 percent for the right ear and 56 percent for the left 
ear.  Using tables VI and VII from 38 C.F.R. § 4.85, the 
veteran is assigned Level IV for the right ear and Level VIII 
for the left ear, resulting in a 20 percent evaluation under 
Table VII, Diagnostic Code 6100.

At his VA examination of December 2005, the veteran's 
puretone threshold averages were 59 dB for the right ear and 
66 dB for the left ear and his speech scores were 88 percent 
for the right ear and 60 percent for the left ear.  Using 
tables VI and VII from 38 C.F.R. § 4.85, the veteran is 
assigned Level III for the right ear and Level VII for the 
left ear, resulting in a 20 percent evaluation under Table 
VII, DC 6100.

There is no medical evidence that the veteran's bilateral 
hearing loss has worsened since the December 2005 
examination, and thus a remand for another examination is not 
warranted.  Additionally, the evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

The veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, his contentions can not be used as 
competent medical evidence to show that an increased rating 
is warranted under VA law.  As noted above, ratings for 
hearing loss are determined by the mechanical application of 
test results to the tables provided in this document.  The 
evidence does not demonstrate that the veteran has medical 
expertise in this arena.  The results of specific testing 
conducted by skilled individuals is more probative that the 
lay opinions of record.

Here, the mechanical application of the Rating Schedule 
clearly indicates that the veteran is not entitled to an 
initial evaluation in excess of 20 percent for his bilateral 
hearing loss.  The Board has considered the doctrine of 
reasonable doubt and finds that, if reasonable doubt can be 
applied where the Rating Schedule mandates this result, the 
bilateral hearing impairment more nearly approximates a 20 
percent evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.655(b), 4.3, 4.7, 4.85, DC 6100.  Therefore, the claim for 
a rating in excess of 20 percent cannot be granted.

Initial Disability Rating for Service-Connected Bilateral 
Tinnitus

The veteran claims he is entitled to an initial evaluation in 
excess of 10 percent for service-connected bilateral 
tinnitus.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims held that pre-
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.  The Federal Circuit reversed the Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, DC 6260 (2006).  As there is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The record does not suggest that the veteran seeks an 
evaluation in excess of 10 percent for tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not include any evidence that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual or exceptional in nature, since VA interprets the 
criteria for evaluation of tinnitus as encompassing both 
unilateral and bilateral tinnitus.  Therefore, the Board is 
not required to address whether the veteran is entitled to an 
evaluation in excess of 10 percent for tinnitus on an 
extraschedular basis, and has no jurisdiction to address the 
issue in the first instance.  See 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against the veteran's 
claim for service a higher initial rating. Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  Therefore, the claim for a 
rating in excess of 10 percent cannot be granted.


ORDER

The claim for an initial evaluation in excess of 20 percent 
for bilateral hearing loss is denied.

The claim for an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


